DETAILED ACTION
This action is in response to the reply received 4/18/2022. After consideration of applicant's amendments and/or remarks:
Rejection of claim 7 under 35 USC § 112 rendered moot by cancellation.
Examiner maintains rejections of claims 1-6 and 8 under 35 USC § 102.
Examiner maintains rejections of claims 9-21 under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czelnik et al., WIPO Publication No. WO2016/189017 A1.
Examiner citations are to Czelnik et al., US PG-Publication No. 2018/0348865 A1 (hereinafter Czelnik), the translated national stage filing corresponding to the WIPO publication.

Claim 1
	Czelnik discloses an apparatus, comprising a touch screen to display a graphical user interface (GUI) and a single processor. Czelnik discloses "an operating device for a vehicle with haptic acknowledgment," comprising "a touch-screen position detection apparatus for determining touch positions as entry parameters on a touch surface," "an actuator apparatus . . . for generating haptically detectable acknowledgement on the touch surface," and "operating logic . . . designed to execute a triggering of functions . . . depending on detected entry parameters." Czelnik, ¶¶ 29-32. The operating device 1 comprises a touchscreen 10 for depicting "graphic representations of operating elements" (i.e. a graphical user interface). Id. at ¶¶ 103-104; FIG. 1. Operating device 1 comprises a central computer 200 (i.e. processor) for executing operating logic 1030. Id. at ¶¶ 141-143; FIGS. 17-18.
	Czelnik discloses the apparatus further comprising a non-transitory storage medium to store one or more instructions executable via the single processor to: determine a location of a sensed touch at a touch screen. Position detection control apparatus 35 operates to determine "the detected touch positions of a touch actuation of the touch surface 31." Id. at ¶ 104.
	Czelnik discloses identify an element of a graphical user interface (GUI) presented at the touch screen that is associated with the determined location of the sensed touch. A haptic control apparatus 100 coupled to position detection control apparatus 35 "checks whether the touch position detected as an entry parameter lies within a trigger region of [a] virtual operating element." Id. at ¶ 116. A virtual operating element is an operating element "assigned a graphic display on the display surface" (i.e. a GUI element). Id. at ¶ 20.
	Czelnik discloses provide a feedback response that corresponds to the identified element of the GUI. Haptic control apparatus 100 uses detected entry parameters (e.g. pressure force and detected touch position) to generate "actuator activation signals 106." Signals 106 are converted by an "actuator control 55 so that [an] actuator 51 deflects the touch surface 31 . . . to produce a haptically perceptible effect . . . termed a haptic acknowledgment." Czelnik, ¶¶ 106-107. In one embodiment, haptic control apparatus 100 determines whether the detected touch position "lies within a trigger region of [a] virtual operating element," and "[i]f this is the case, the haptic . . . acknowledgment assigned to the corresponding trigger region [is] triggered." Id. at ¶ 116.

Claim 2
	Czelnik discloses wherein the one or more instructions enable the processor to identify a user-feedback response responsive to the identified element of the GUI. A haptic control apparatus 100 coupled to position detection control apparatus 35 "checks whether the touch position detected as an entry parameter lies within a trigger region of [a] virtual operating element." Id. at ¶ 116. A virtual operating element is an operating element "assigned a graphic display on the display surface" (i.e. a GUI element). Id. at ¶ 20. In one embodiment, trigger regions are defined by templates 401-403. Id. at ¶¶ 121-122; 150; FIG. 22. The entry parameters (e.g. position signal 36 and pressure force signal 46) "are evaluated in a comparison apparatus 140 to see if they cause one of the trigger conditions of a current template 420 to be fulfilled."
	In one embodiment, the template is a parameterizable template, comprising "a number of trigger regions," e.g. a number of virtual operating elements. The parameters of the template "comprise a specification of a number of trigger regions, their positions, extents, force threshold linked thereto, force threshold dependencies for procedural instructions, haptic parameters such as a pulse form of deflection . . . etc." Id. at ¶ 123. The parameterizable templates "identify . . . parameterizable virtual operating elements, i.e. parameterizable trigger regions that for example are parameterized by an indicated position on the touch surface and a size." Id. at ¶ 73. Accordingly, the parameterizable templates identifies for each trigger region in the template: (1) haptic parameters (i.e. haptic instructions) and (2) an indicated position on the touch surface and a size (i.e. parameters to identify a virtual operating element— element identifiers).

Claim 3
	Czelnik discloses wherein the one or more instructions enable the processor to create one or more control signals responsive to the user-feedback response associated with the identified element of the GUI. Actuator activation signal 106 controls the haptic acknowledgment. Czelnik, ¶¶ 106; 108; 116; 121-122.

Claim 4
	Czelnik discloses wherein the user-feedback response is a haptic response. The haptic acknowledgment is caused by exciting actuator 51 in the touch surface 31 to produce "a haptically perceptible effect." Czelnik, ¶¶ 105-108.

Claim 5
	Czelnik discloses wherein the one or more control signals are configured to control a haptic driver to excite one or more actuators in the touch screen. Actuator activation signals 106 are configured to control actuator control 55 (i.e. haptic driver) to excite actuator 51 to deflect touch surface 31 to produce "a haptically perceptible effect." Czelnik, ¶¶ 105-108.

Claim 6
	Czelnik discloses determining a force level associated with the touch and wherein the processor creates the one or more control signals responsive to the force level. Pressure force measuring apparatus 40 and pressure measuring control apparatus 45 generate a pressure force signal 46 representing an entry parameter "that indicates the determined pressure force" of "a touch actuation perpendicular to the touch surface 31." Czelnik, ¶¶ 105. Haptic control apparatus 100 "checks the detected pressure force . . . with a first force threshold," and "[i]f this force threshold . . . is reached or exceeded, a first actuator activation signal 106 is generated" causing the haptic acknowledgment. Id. at ¶¶ 106-108.

Claim 8
	Czelnik discloses wherein the haptic instruction is configured to instruct a haptic driver to excite one or more actuators in a touch screen responsive to the haptic instruction. Actuator activation signals 106 are configured to control actuator control 55 (i.e. haptic driver) to excite actuator 51 to deflect touch surface 31 to produce "a haptically perceptible effect." Czelnik, ¶¶ 105-108.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Czelnik et al., WIPO Publication No. WO2016/189017 A1, in view of Stall, U.S. PG-Publication No. 2002/0075327 A1.
Examiner citations are to Czelnik et al., US PG-Publication No. 2018/0348865 A1 (hereinafter Czelnik), the translated national stage filing corresponding to the WIPO publication.

Claim 9
	Czelnik discloses a method. Czelnik discloses "an operating device for a vehicle with haptic acknowledgment," comprising "a touch-screen position detection apparatus for determining touch positions as entry parameters on a touch surface," "an actuator apparatus . . . for generating haptically detectable acknowledgement on the touch surface," and "operating logic . . . designed to execute a triggering of functions . . . depending on detected entry parameters." Czelnik, ¶¶ 29-32. The operating device 1 comprises a touchscreen 10 for depicting "graphic representations of operating elements" (i.e. a graphical user interface). Id. at ¶¶ 103-104; FIG. 1. Operating device 1 comprises a central computer 200 (i.e. processor) for executing operating logic 1030. Id. at ¶¶ 141-143; FIGS. 17-18.
	Czelnik discloses the method comprising: determining a location of a sensed touch at a touch screen. Position detection control apparatus 35 operates to determine "the detected touch positions of a touch actuation of the touch surface 31." Id. at ¶ 104.
	Czelnik discloses identifying an element of the GUI element responsive to the [location]. A haptic control apparatus 100 coupled to position detection control apparatus 35 "checks whether the touch position detected as an entry parameter lies within a trigger region of [a] virtual operating element." Id. at ¶ 116. A virtual operating element is an operating element "assigned a graphic display on the display surface" (i.e. a GUI element). Id. at ¶ 20.
	Czelnik discloses provide a user feedback response that corresponds to the identified element of the GUI. Haptic control apparatus 100 uses detected entry parameters (e.g. pressure force and detected touch position) to generate "actuator activation signals 106." Signals 106 are converted by an "actuator control 55 so that [an] actuator 51 deflects the touch surface 31 . . . to produce a haptically perceptible effect . . . termed a haptic acknowledgment." Czelnik, ¶¶ 106-107. In one embodiment, haptic control apparatus 100 determines whether the detected touch position "lies within a trigger region of [a] virtual operating element," and "[i]f this is the case, the haptic . . . acknowledgment assigned to the corresponding trigger region [is] triggered." Id. at ¶ 116.
	Czelnik does not expressly disclose executing one or more instructions stored … on a non-transitory storage medium responsive to the determined location, wherein a respective search instruction of the one or more instructions corresponds to a different element of a graphical user interface (GUI), and when executed, the respective search instruction returns a search result; and identifying an element of the GUI responsive to the search result.
	Stall discloses e executing one or more instructions stored … on a non-transitory storage medium responsive to the determined location, wherein a respective search instruction of the one or more instructions corresponds to a different element of a graphical user interface (GUI), and when executed, the respective search instruction returns a search result; and identifying an element of the GUI responsive to the search result. Stall discloses a window manager utilizing a window tree to organize and renders windows on a display screen. Stall, ¶ 3. Stall discloses "a method . . . for high-performance . . . hit-testing of a window tree." Id. at ¶¶ 6; 12. To perform hit-testing, "a message is generated comprising the coordinates of [a mouse] click and transmitted to [a] window manager 76" to determine the window and/or visual gadget that "should be notified of the input." Figure 8 illustrates routine 800 "for implementing a FIND_FROM_POINT routine to perform the hit-testing functionality. At step 802, "the location of the input point is received in container coordinates." At step 804, the node "at the top of the window tree" is set as the current node (CURR_NODE). At step 806, a "determination is made as to whether the point is in the Visual Gadget identified by the current node." At steps 816-820, a "determination is made as to whether the point is located within the child of the current node." If so, at 824 the child node becomes the current node and steps 808-820 are repeated with the new current node. When there are no more child nodes of the current node (812/822), then the current node corresponds to the Visual Gadget that corresponds to the received coordinate location. Id. at ¶¶ 63-67. The instructional steps of routine 800 are "search instructions," because routine 800 effectively searches a window tree using an input point (i.e. responsive to a location) to find a current node (i.e. search result) identifying a visual gadget (i.e. GUI element) that contains the input point. See Id. at ¶ 67 ("the window tree is iteratively parsed to identify the child that contains the input point").
	Stall discloses the one or more instructions as a list having an ordering according to sequential execution. The "FIND_FROM_POINT" routine illustrated in FIG. 8 is a defined sequence of instructions (e.g. 802, 804, 806) that "takes the coordinates of a point and returns the identity of [a] Visual Gadget in which the point is located." Stall, ¶¶ 64-67. The method is used to iteratively parse (i.e. search in sequence) through a window tree to determine a Visual Gadget identified by the current node. See Id. ¶ 67 ("the window tree is iteratively parsed to identify the child that contains the input point). Further, in one embodiment the functional routines are embodied as instructions stored on a computer readable medium. Id. at ¶ 31. One of ordinary skill in the art would recognize that the sequential FIND_FROM_POINT routine could be embodied as a list of sequential instructions (i.e. computer code) stored in a computer readable medium.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the operating device for identifying a UI element using an input location of Czelnik to incorporate the hit-testing using a window tree as taught by Stall. One of ordinary skill in the art would be motivated to integrate hit-testing using a window tree into Czelnik, with a reasonable expectation of success, in order to increase the speed and performance of hit-testing a user interface (e.g. determining a UI element based on an input location). See Stall, ¶¶ 6; 8; 12; 28; 71.

Claim 10
	Czelnik discloses identifying a user-feedback response responsive to the identified element of the GUI. A haptic control apparatus 100 coupled to position detection control apparatus 35 "checks whether the touch position detected as an entry parameter lies within a trigger region of [a] virtual operating element." Id. at ¶ 116. A virtual operating element is an operating element "assigned a graphic display on the display surface" (i.e. a GUI element). Id. at ¶ 20. In one embodiment, trigger regions are defined by templates 401-403. Id. at ¶¶ 121-122; 150; FIG. 22. The entry parameters (e.g. position signal 36 and pressure force signal 46) "are evaluated in a comparison apparatus 140 to see if they cause one of the trigger conditions of a current template 420 to be fulfilled."
	In one embodiment, the template is a parameterizable template, comprising "a number of trigger regions," e.g. a number of virtual operating elements. The parameters of the template "comprise a specification of a number of trigger regions, their positions, extents, force threshold linked thereto, force threshold dependencies for procedural instructions, haptic parameters such as a pulse form of deflection . . . etc." Id. at ¶ 123. The parameterizable templates "identify . . . parameterizable virtual operating elements, i.e. parameterizable trigger regions that for example are parameterized by an indicated position on the touch surface and a size." Id. at ¶ 73. Accordingly, the parameterizable templates identifies for each trigger region in the template: (1) haptic parameters (i.e. haptic instructions) and (2) an indicated position on the touch surface and a size (i.e. parameters to identify a virtual operating element— element identifiers).

Claim 11
	Czelnik discloses creating one or more control signals responsive to the user-feedback response associated with the identified element of the GUI. Actuator activation signal 106 controls the haptic acknowledgment. Czelnik, ¶¶ 106; 108; 116; 121-122.

Claim 12
	Czelnik discloses wherein the user-feedback response is a haptic response. The haptic acknowledgment is caused by exciting actuator 51 in the touch surface 31 to produce "a haptically perceptible effect." Czelnik, ¶¶ 105-108.

Claim 13
	Czelnik discloses wherein the one or more control signals control a haptic driver to excite one or more actuators in the touch screen. Actuator activation signals 106 are configured to control actuator control 55 (i.e. haptic driver) to excite actuator 51 to deflect touch surface 31 to produce "a haptically perceptible effect." Czelnik, ¶¶ 105-108.

Claim 14
	Czelnik discloses determining a force level associated with the touch and wherein a processor creates the one or more control signals responsive to the force level. Pressure force measuring apparatus 40 and pressure measuring control apparatus 45 generate a pressure force signal 46 representing an entry parameter "that indicates the determined pressure force" of "a touch actuation perpendicular to the touch surface 31." Czelnik, ¶¶ 105. Haptic control apparatus 100 "checks the detected pressure force . . . with a first force threshold," and "[i]f this force threshold . . . is reached or exceeded, a first actuator activation signal 106 is generated" causing the haptic acknowledgment. Id. at ¶¶ 106-108.

Claim 15
	Stall discloses wherein each instruction includes a payload that is inserted responsive to a search tree. Stall discloses that the payload for the search instructions in routine 800 is the value of the current node (CURRENT_NODE, CURR_NODE). As child nodes are evaluated, the value of CURR_NODE is passed to the next instruction as a payload, e.g. steps 816-824.

Claim 16
	Czelnik discloses a system, comprising: a display controller. Czelnik discloses "an operating device for a vehicle with haptic acknowledgment," comprising "a touch-screen position detection apparatus for determining touch positions as entry parameters on a touch surface," "an actuator apparatus . . . for generating haptically detectable acknowledgement on the touch surface," and "operating logic . . . designed to execute a triggering of functions . . . depending on detected entry parameters." Czelnik, ¶¶ 29-32. The operating device 1 comprises a touchscreen 10 for depicting "graphic representations of operating elements" (i.e. a graphical user interface). Id. at ¶¶ 103-104; FIG. 1. Operating device 1 comprises a central computer 200 (i.e. processor) for executing operating logic 1030. Id. at ¶¶ 141-143; FIGS. 17-18.
	Czelnik discloses a touch controller to: determine a location of a sensed touch at a touch sensor. Position detection control apparatus 35 operates to determine "the detected touch positions of a touch actuation of the touch surface 31." Id. at ¶ 104.
	Czelnik discloses identify an element of the GUI responsive to the [location]. A haptic control apparatus 100 coupled to position detection control apparatus 35 "checks whether the touch position detected as an entry parameter lies within a trigger region of [a] virtual operating element." Id. at ¶ 116. A virtual operating element is an operating element "assigned a graphic display on the display surface" (i.e. a GUI element). Id. at ¶ 20.
	Czelnik discloses provide a user feedback response that corresponds to the identified element of the GUI. Haptic control apparatus 100 uses detected entry parameters (e.g. pressure force and detected touch position) to generate "actuator activation signals 106." Signals 106 are converted by an "actuator control 55 so that [an] actuator 51 deflects the touch surface 31 . . . to produce a haptically perceptible effect . . . termed a haptic acknowledgment." Czelnik, ¶¶ 106-107. In one embodiment, haptic control apparatus 100 determines whether the detected touch position "lies within a trigger region of [a] virtual operating element," and "[i]f this is the case, the haptic . . . acknowledgment assigned to the corresponding trigger region [is] triggered." Id. at ¶ 116.
	Czelnik does not expressly disclose execute one or more search instructions stored … on a non-transitory storage medium responsive to the determined location, wherein a respective search instruction of the one or more instructions corresponds to a different element of a graphical user interface (GUI), and when executed, the respective search instruction returns a search result; and identifying an element of the GUI responsive to the search result.
	Stall discloses execute one or more search instructions stored … on a non-transitory storage medium responsive to the determined location, wherein a respective search instruction of the one or more instructions corresponds to a different element of a graphical user interface (GUI), and when executed, the respective search instruction returns a search result; and identifying an element of the GUI responsive to the search result. Stall discloses a window manager utilizing a window tree to organize and renders windows on a display screen. Stall, ¶ 3. Stall discloses "a method . . . for high-performance . . . hit-testing of a window tree." Id. at ¶¶ 6; 12. To perform hit-testing, "a message is generated comprising the coordinates of [a mouse] click and transmitted to [a] window manager 76" to determine the window and/or visual gadget that "should be notified of the input." Figure 8 illustrates routine 800 "for implementing a FIND_FROM_POINT routine to perform the hit-testing functionality. At step 802, "the location of the input point is received in container coordinates." At step 804, the node "at the top of the window tree" is set as the current node (CURR_NODE). At step 806, a "determination is made as to whether the point is in the Visual Gadget identified by the current node." At steps 816-820, a "determination is made as to whether the point is located within the child of the current node." If so, at 824 the child node becomes the current node and steps 808-820 are repeated with the new current node. When there are no more child nodes of the current node (812/822), then the current node corresponds to the Visual Gadget that corresponds to the received coordinate location. Id. at ¶¶ 63-67. The instructional steps of routine 800 are "search instructions," because routine 800 effectively searches a window tree using an input point (i.e. responsive to a location) to find a current node (i.e. search result) identifying a visual gadget (i.e. GUI element) that contains the input point. See Id. at ¶ 67 ("the window tree is iteratively parsed to identify the child that contains the input point").
	Stall discloses the one or more instructions as a list having an ordering according to sequential execution. The "FIND_FROM_POINT" routine illustrated in FIG. 8 is a defined sequence of instructions (e.g. 802, 804, 806) that "takes the coordinates of a point and returns the identity of [a] Visual Gadget in which the point is located." Stall, ¶¶ 64-67. The method is used to iteratively parse (i.e. search in sequence) through a window tree to determine a Visual Gadget identified by the current node. See Id. ¶ 67 ("the window tree is iteratively parsed to identify the child that contains the input point). Further, in one embodiment the functional routines are embodied as instructions stored on a computer readable medium. Id. at ¶ 31. One of ordinary skill in the art would recognize that the sequential FIND_FROM_POINT routine could be embodied as a list of sequential instructions (i.e. computer code) stored in a computer readable medium.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the operating device for identifying a UI element using an input location of Czelnik to incorporate the hit-testing using a window tree as taught by Stall. One of ordinary skill in the art would be motivated to integrate hit-testing using a window tree into Czelnik, with a reasonable expectation of success, in order to increase the speed and performance of hit-testing a user interface (e.g. determining a UI element based on an input location). See Stall, ¶¶ 6; 8; 12; 28; 71.

Claim 17
	Czelnik discloses a haptic feedback sub-system that generates haptic feedback at the display. Actuator activation signals 106 are configured to control actuator control 55 (i.e. haptic driver) to excite actuator 51 to deflect touch surface 31 to produce "a haptically perceptible effect." Czelnik, ¶¶ 105-108.

Claim 18
Stall discloses wherein some of the instructions comprise a jump instruction associated with another instruction of the one or more instructions, that, when executed, loads the other instruction. Steps 812-820 of routine 800 evaluate the child of the current node, and make a determination whether the input point is in the child node (820). If the child node does contain the point, then at step 824 the current node becomes the child node. This action effectively skips (i.e. jumps) over all other children of the previous current node. Accordingly, instead of evaluating all children of the current node (e.g. 822/818/816), a yes determination at step 820 will skip over these instructions to evaluate the other children and jump to search instruction step 812. See Stall, ¶¶ 63-67; FIG. 8.

Claim 19
	Stall discloses wherein the jump instructions enable the one or more instructions to be executed in a tree-like order. The instructional steps of routine 800 are "search instructions," because routine 800 effectively searches a window tree using an input point (i.e. responsive to a location) to find a current node (i.e. search result) identifying a visual gadget (i.e. GUI element) that contains the input point. See Stall, ¶ 67 ("the window tree is iteratively parsed to identify the child that contains the input point"). Searching for a node suing iterative parsing of a tree is a "tree-like order."

Claim 20
	Czelnik discloses an automotive head unit. Czelnik discloses "an operating device for a vehicle with haptic acknowledgment." Czelnik, ¶¶ 29; 35; 37; 44. Figures 16-18 illustrate the operating device as an automotive head unit.

Claim 21
Stall discloses wherein the one or more instructions comprise a list having an ordering according to a sequential execution. The "FIND_FROM_POINT" routine illustrated in FIG. 8 is a defined sequence of instructions (e.g. 802, 804, 806) that "takes the coordinates of a point and returns the identity of [a] Visual Gadget in which the point is located." Stall, ¶¶ 64-67. The method is used to iteratively parse (i.e. search in sequence) through a window tree to determine a Visual Gadget identified by the current node. See Id. ¶ 67 ("the window tree is iteratively parsed to identify the child that contains the input point). Further, in one embodiment the functional routines are embodied as instructions stored on a computer readable medium. Id. at ¶ 31. One of ordinary skill in the art would recognize that the sequential FIND_FROM_POINT routine could be embodied as a list of sequential instructions (i.e. computer code) stored in a computer readable medium.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the operating device for identifying a UI element using an input location of Czelnik to incorporate the hit-testing using a window tree as taught by Stall. One of ordinary skill in the art would be motivated to integrate hit-testing using a window tree into Czelnik, with a reasonable expectation of success, in order to increase the speed and performance of hit-testing a user interface (e.g. determining a UI element based on an input location). See Stall, ¶¶ 6; 8; 12; 28; 71.


Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.

Applicant's Arguments Regarding Rejections under 35 USC § 102:
	Applicant argues that Czelnik does not disclose a single processor as claimed because the disclosed central processor 200 works in conjunction with a touch controller and haptic controller operatively connected together via a system bus. Rem. pg.8-9.
	The Examiner disagrees.
	First, even though the central computer 200 is operatively connected to a haptic controller and touch controller, the central computer 200 is a single processor operatively performing the claimed functions. Second, Czelnik discloses an alternative embodiment wherein all functions are performed using only a central computer 200.
	As indicated in previous Office Actions, Czelnik discloses an operating device 1 comprising a central computer 200 (i.e. processor) for executing operating logic 1030. Id. at ¶¶ 141-143; FIGS. 17-18. The central computer 200 is a processor that communicates and executes touch processing and haptic control in conjunction with the touch controller and haptic controller. Further, Czelnik discloses that "the touch positions and force values are forwarded by a bus system to the central computer which then causes the actual triggering of the function." Id. at ¶ 41; See Also ¶¶ 68; 117 (central computer operatively coupled to local control apparatus via bus system); ¶¶ 118-119 (central computer evaluates parameters and causes functions); ¶¶ 141-149 (central computer 200 executed human machine interface logic and logic evaluation 1240).
	First, the central computer 200 operates as a single processor for executing operating logic for determining a screen location, identifying an element of a GUI, and providing a user feedback response. Czelnik discloses that the "operating logic, i.e., the man/machine interface logic, is not implemented in the haptic control apparatus 100 of the operating apparatus, but rather in a central computer 200 of a central control apparatus 330." The central computer 200 evaluates entry parameters (e.g. detected touch positions and pressure force values" for providing haptic feedback.
	The operatively connected touch controller forwards touch position and force values to the central computer 200, but the operating logic at the central computer 200 determines the position relative to a trigger region. The operating logic provides haptic feedback by forwarding a feedback command to the operatively connected haptic controller. The claimed operative steps of determining location, identifying a trigger region (i.e. element), and providing a user feedback response are performed within the operating logic of the single central computer 200. The touch controller merely provides the input for the operating logic; and the haptic controller merely receives the output of the operating logic.
	Second, Czelnik discloses an alternative embodiment wherein "the overall control for the haptic feedback is designed in the central computer 200," wherein "[t]ouch and force information are transmitted by means of [a] bus 300 … and evaluated in the human/machine interface logic 1030 on the central computer 200 which returns signals for controlling the haptic feedback to the local control apparatuses." Figure 18 illustrates this embodiment, depicting a single processor 200 receiving touch and force information as input and providing haptic feedback as output. Id. at ¶¶ 143-145.
	 Accordingly, the rejections under 35 USC § 102 are maintained.

Applicant's Arguments Regarding Rejections under 35 USC § 103:
	Applicant argues that Stall does not teach wherein each instruction of the one or more search instructions corresponds to a different GUI element, because Stall teaches that the instruction 802 merely retrieves a point in container coordinates where the point itself does not correspond to any GUI element." Rem. pg.10.
	The Examiner disagrees.
	Stall teaches a method "for high-performance rendering and hit-testing of a window tree" using [r]eusable user interface components, otherwise known as Visual Gadgets." Stall, ¶ 6. Specifically, the "FIND_FROM_POINT routine takes the coordinates of a point and returns the identity of the Visual Gadget in which the point is located." Referring to the routine 800 in FIG. 8, at step 802 the "location of the input is received in container coordinates," and then at step 806 "a determination is made as to whether the point is in the Visual Gadget identified by the current node." Id. at ¶ 64. This determination step is an instruction corresponding to a Visual Gadget (i.e. a user interface component).
	Further, the FIND_FROM_POINT routine is used to provide "functionality for hit-testing input," wherein when a mouse click position input is received, "a message is generated comprising the coordinates of the … click and [is] transmitted to [a] window manager 76." The window manager 76 "must make a determination as to which Visual Gadget should receive the message … The FIND_FROM_POINT routine … provides this functionality." Id. at ¶ 63, emphasis added. This method determines which Visual Gadget (i.e. GUI element) from a plurality of different Visual Gadgets should receive the message based on the coordinates of the input.
	Accordingly, the rejections under 35 USC § 103 are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        July 14, 2022